DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Background
This action is responsive to the Amendment filed on July 1, 2021.
Claims 1-4, 7-9, and 11-18 are amended.  Claims 1-20 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statements submitted on July 1, 2021, and October 7, 2021, were filed before the mailing of a first Office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Regarding Claims 1-7, Applicant’s Amendment resolves the previous issues of new matter in relationship to the phrase “device profile” and Applicant’s arguments are persuasive.  The previous rejections on these grounds are withdrawn.
The following is a quotation of the first and second paragraphs of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11, and 17 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Each of the claims recites the limitations “wherein the wireless printing of the digital content from the smart phone to a printing device available in the wireless local area network in (3) does not require a printer specific printer driver to be installed or preinstalled at the smart phone to generate a device dependent output data specific to the printing device for printing to the printing device” or related variants including the language “device dependent output data” and “does not require a printer specific printer driver to be installed or preinstalled” in the recited method, medium, and apparatus respectively.  As previously noted, the specification does not contain the phrase “not require” and analogous language describing no need for a printer specific driver to “to generate a device dependent output data specific to the printing device for printing to the printing device” does not appear to be present in the specification, supporting a finding of a lack of possession of the limitations as amended.  Although paragraph 17 of the specification describes “a convenient method of digital printing in which a user need not pre-install a device-see, e.g., Specification, paras. 27, 54, and 116).  As a broadest reasonable interpretation of a “driver” includes any software or computing functionality required for output to a specific output device (see, e.g., “driver,” Cambridge Dictionary, Computing, available at https://dictionary.cambridge.org/dictionary/english/driver [“a computer program that makes it possible for a computer to use other pieces of equipment such as a printer”]), Applicant’s specification does not reasonably provide support for possession of the limitation “wherein the wireless printing of the digital content from the smart phone to a printing device available in the wireless local area network in (3) does not require a printer specific printer driver to be installed ore preinstalled at the smart phone to generate a device dependent output data specific to the printing device for printing to the printing device” as claimed in representative Claim 2.  To the extent that related Claims 11 and 17 recite that installation ore preinstallation of a driver is not required in relation to generating device dependent output data, the claims are also not supported.  
In the alternative the claims are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention as it would not be clear from the face of the claims what use of installed or preinstalled software is proscribed by the language of representative Claim 2 noted above.  It would not be clear to one of ordinary skill in the art, in view of the specification, what installed or preinstalled 
Claims 3, 13, and 18 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Each of the claims recites the limitations “wherein the one or more output devices is at least one of an audio output device, a speaker, a projection device, a display device, a monitor, a television, or a controller box connected to a television, individually or in any combination, and the output data includes audio data or video data, individually or in any combination; and wherein the wireless output of at least part of the digital content from the smart phone, at the output device selected in (7), includes at least one of wireless displaying, wireless projecting, or wireless playing, individually or in any combination” or analogous variants in the context of the limitations “the device dependent parameters including at least one of language information, format information, duplex information, color space information, bit depth information, or resolution information” or analogous variants of underlying claims in the recited method, medium, and apparatus respectively.  There is no support in the original disclosure of the instant application or in the disclosures of incorporated applications for device parameters of language information, format information, duplex information, color space information, bit depth information, or resolution information being applicable in the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cromer et al., U.S. Patent 6,493,104 B1 (issued Dec. 10, 2002) (hereinafter “Cromer”) in view of Moon et al., U.S. Patent 6,211,858 B1 (issued Apr. 3, 2001) (hereinafter “Moon”); Tracy et al., U.S. Patent 6,550,627 B1 (issued Apr. 22, 2003) (hereinafter “Tracy”); and the Jini Architecture developed by Sun Microsystems (hereinafter “Jini”) as evidenced by Jini Architecture Specification, Version 1.1., Sun Microsystems, available at http://di002.edv.uniovi.es/~falvarez/jini1_1.pdf (Oct. 2000) (hereinafter “Jini Specification”) and Zimmerman, T. G., Wireless networked digital devices: A new paradigm for computing and communication, IBM Systems Journal, Vol. 38 No. 4 (1999) (hereinafter “Zimmerman”).
Regarding Claim 1, Cromer teaches a portable device method for wirelessly outputting, from a portable device, at least part of digital content using, at least in part, one or more application software at the portable device, the portable device being a mobile and wireless information apparatus (see, e.g., Cromer, Abstract, , the portable device including:
A screen interface (see, e.g., id.¸ col. 4, lines 27-33, describing the portable computer as comprising a monitor for display),
A processing unit with one or more embedded processors (e.g. id., col. 3, lines 50-57 and Fig. 2, describing and illustrating the portable computer as including a central processing unit),
Wireless communication circuitry for wireless communications (id., col. 6, lines 18-24, describing and illustrating the computer as including a wireless interface and coupled antenna for transmitting and receiving radio frequency wireless signals; and col. 3, lines 16-25, and Fig. 1, describing and illustrating a data processing system comprising a server and devices connected to a hub using a local area network), and
Memory or a storage unit for storing software that includes at least a portion of operating system software and at least a portion of the one or more application software (see, e.g., id., col. 3, lines 50-57, and Fig. 2, describing and illustrating the portable computer as comprising system memory; and col. 4, lines 4-20, describing implementation of the portable computer using execution of an operating system and program information), and
Wherein execution of at least part of the software, by the processing unit of the portable device, facilitates the portable device to perform the portable device method, comprising:
(1) Obtaining digital content (see, e.g., id., Abstract, col. 1, lines 52-57, and Claims 1 and 8, describing printing of information [indicating obtained digital content]);
(2) Displaying, over the screen interface of the portable device, content (see, e.g., id.¸ col. 4, lines 27-33, describing the portable computer as displaying an image in video on monitor); 
(3) Wirelessly establishing, using the wireless communication circuitry of the portable device, a wireless local area network communication for connecting the portable device to one or more output devices that are available in a wireless local area network (see, e.g., id.¸ col. 3, lines 16-25, and Fig. 1, describing and illustrating the data processing system comprising the server and devices connected to the hub using the local area network; col. 3, lines 32-35, describing the portable computer and a printer also coupled to the hub; and col. 5, lines 30-38, and Fig. 3, describing and illustrating a flow chart of a process comprising transmitting a wireless query signal to detect a presence of and establish a communications link with a printer located in a remote area.  Note that a detected printer represents an output device available in the local area network);
(4) Wirelessly detecting, using the wireless communication circuitry of the portable device and over the wireless local area network communication established in (3), one or more output devices that are available in the wireless local area network in (3) (see, e.g., id., col. 5, lines 30-54, and Fig. 3, describing and illustrating the process comprising transmitting a wireless query signal to detect a presence of and establish a communications link with a printer located in a remote area and further comprising determining that the portable computer has received a wireless reply signal, which may involve the portable computer receiving a wireless reply signal from several printers);
(5) Providing, by the one or more application software and over the screen interface of the portable device, a list of one or more output devices, which are wirelessly detected in (4) and which are available in the wireless local area network wirelessly established in (3) for user selection (see, e.g., id., col. 5, lines 50-55, and Fig. 3, describing and illustrating the process further comprising a determination that the portable computer has received a wireless reply signal, which may include a wireless reply signal received by the portable computer from several printers, and further comprising a selection of one of the printers; and col. 5, lines 42-49, describing the process as including directions provided to a user and interactions with a user to discover printers [indicating user interaction with a graphical user interface at the portable computer]; and see also, e.g., id., col. 1, lines 41-43, indicating use of a listing of printers ;
 (6) Wirelessly receiving, using the wireless communication circuitry of the portable device and via the wireless local area network communication, device identification information from the one or more output devices wirelessly detected in (4), the device identification information including at least one of a name, a brand, or an identification information, individually or in any combination, related to the one or more output devices wirelessly detected in (4) (see, e.g., id., col. 6, lines 10-31, and Fig. 4, describing and illustrating a flow chart of an additional process of a printer receiving and responding to a wireless query signal from the portable computer in accordance with the process noted above, the additional process comprising the printer transmitting a wireless reply signal including a network address, server name, queue name, and physical location of the printer.  Note that the described transmissions can be viewed as representing device identification information including a name or identification information.  Note also that the teachings anticipate the alternative language of the claim);
(7) Obtaining, by the one or more application software and via the screen interface of the portable device, at least an indication of a selected output device from among the one or more output devices in the list that is provided over the screen interface in (5) for user selection, the user selection of the selected output device being based, at least in part, on the device identification information, wirelessly received in (6), related to the one or more output devices wirelessly detected in (4) (see, e.g., id., col. 5, lines 50-55, and Fig. 2, describing the portable computer receiving a wireless reply signal from several printers and the process further comprising a selection of one of the printers; and col. 2, line 62, – col. 3, line 1, describing a computer receiving wireless reply signals transmitted by multiple printers and a user of the computer selecting one of the responding printers with which to establish a communications link.  Selection of a printer by means of a list presented at the monitor of the portable computer is obvious over these teachings in order to allow implementation of the described process using established portable devices.  Such a selection can be viewed as based on device identification information [such as a network address, server name, queue name, or physical location as noted above] of the printer at least because selection of an intended printer having identifying information can be viewed as based on the information);
(8) Wirelessly receiving, using the wireless communication circuitry of the portable device and via the wireless local area network communication, device dependent information from the output device selected in (7), the wireless receiving of the device dependent information, by the portable device and from the output device selected in (7), is for facilitating the portable device to generate device dependent output data to the output device selected in (7), and the device dependent information including capability information corresponding to the output device selected in (7) (see, e.g., id., col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising the printer transmitting a wireless reply signal including printer information and further comprising the printer transmitting an acknowledgment signal that it is capable of receiving wireless print data and receiving print data from the portable computer if the printer is capable of receiving wireless print data; and Abstract, col. 1, lines 52-57, col. 2, lines 5-9, and Claims 1 and 8, describing the portable computer using a communications link established with a printer to print information.  Note that the described transmissions and logical flow can be viewed as representing further device information including capability information in relationship to capability of receiving wireless print data and can be viewed as comprising generating output data that is device dependent output data to a printing device at least in the sense that output data is generated for a particular printing device among a plurality of selectable printing devices);
(9) Receiving, by the one or more application software and via the screen interface of the portable device, selection of an item or function control, which is provided on the screen interface of the portable device, for wirelessly outputting at least part of the digital content (see, e.g., id., Abstract, col. 1, lines 52-57, col. 2, lines 5-9, and Claims 1 and 8, describing the portable computer using a communications link established with a printer to print information; and col. 2, line 62, – col. 3, line 1, indicating user interaction with the portable computer and control over the described process.  User selection of some form of user interface element at the monitor that is associated with a print function is obvious over these teachings in order to allow implementation of the described process using established portable devices); 
(10) Generating, at the portable device and using, at least in part, the one or more application software, the device dependent output data for wirelessly outputting at the output device selected in (7), the generating of the device dependent output data being subsequent to having received, via the screen interface, the selection of the item or the function control in (9) (see, e.g., id., Abstract, col. 1, lines 52-57, col. 2, lines 5-9, and Claims 1 and 8, describing the portable computer using a communications link established with a printer to print information; and col. 2, line 62, – col. 3, line 1, indicating user interaction with the portable computer and control over the described process.  Generating print data subsequent to user selection of some form of user interface element at the , and the generated device dependent output data being generated based on the device dependent information wirelessly received from the output device in (8) and selected in (7) (see, e.g., id., col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising the printer receiving print data from the portable computer using wireless signals based on received printer information and based on determinations of whether the printer has received a request to set up a wireless link and whether the printer is capable of receiving wireless print data.  Note that setting up a wireless link with a selected printer in response to received device information and then transmitting print data over the wireless link represents generated output data based on received device information related to a selected device as claimed); and
(11) Wirelessly transmitting, via the wireless communication circuitry of the portable device, the device dependent output data generated in (10), over the wireless local area network communication wirelessly established in (3), to the output device that is wirelessly detected in (4) to be available in the wireless local area network in (3) and selected in (7), the wireless transmitting of the device dependent output data being subsequent to having received, via the screen interface of the portable device, the selection of the item or the function control in (9), and wherein the one or more application software of the portable device is enabled to wirelessly output the device dependent output data corresponding to at least part of digital content, over the wireless local area network communication wirelessly established in (3), from the portable device to the output device selected in (7) that is wirelessly detected in (4) to be available in the wireless local area network, and wherein the wireless output of at least part of the digital content includes at least one of wireless printing, wireless displaying, wireless projecting, or wireless playing, individually or in any combination, at the output device selected in (7) (see, e.g., id., col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising determining that the printer is capable of receiving print data using a wireless link, determining that the printer is capable of receiving print data, and the printer receiving print data from the portable computer using a wireless communication link); and
Wherein, subsequent to having wirelessly detected the one or more output devices in (4), and prior to wirelessly transmitting of the device dependent output data in (11), the portable device method further comprises:
(a) storing, at the portable device, at least part of the device identification information wirelessly received in (6) in the memory or the storage unit of the portable device, the storing of the device identification information for enabling the portable device to skip at least part of the wireless detecting in (4), to facilitate future connections of the portable device with the selected output device; and
(b) Subsequent to having stored at least part of the device identification information wirelessly received in (6) in the memory or the storage unit of the portable device, the portable device is further operable to repeat at least one step from step (5) to step (11) without a need to repeat at least part of the wireless detecting in step (4) (see, e.g., id., col. 5, lines 50-55, and Fig. 3, describing and illustrating the portable computer receiving a wireless reply from several printers and indicating user selection of one of the printers; col. 6, lines 10-31, and Fig. 4, describing and illustrating the printer transmitting a wireless reply signal including a network address, server name, queue name, and physical location of the printer and further transmitting an acknowledgment signal that it is capable of receiving wireless print data, indicating use of received reply information by the portable computer to send print data to the printer [indicating storage of the information at the portable computer in some form], and describing the designated printer receiving print data from the portable computer using wireless signals; and see, e.g., id., col. 4, lines 52-60, describing transmission and reception of data packets [representing multiple transmissions].  Under such arrangements as described, generating and sending multiple wireless signals such as , and
Wherein, having wirelessly received the device dependent information in (8) from the output device, the portable device is able to generate the device dependent output data in (10), without a need for a user of the portable device to manually install or preinstall, at the portable device, an output device driver for generating device dependent output data specific to the output device selected in (7) from among the one or more output devices wirelessly detected in (4) (see, e.g., id., Abstract, col. 2, lines 9-12 and lines 52-55, and col. 3, lines 1-4; and col. 3, lines 4-11, and col. 6, lines 3-9, describing embodiments in which a generic, wireless driver is used to permit the portable computer to communicate with a printer to provide print data [indicating wireless printing as described without a user having to manually install or preinstall a device specific driver]).
However, Cromer is silent regarding the portable device being a smart phone that includes a touch sensitive screen interface; regarding the one or more application software including at least one of an Internet browsing application, an email application, a document creation application, an audio application, a video application, or a digital imaging application, individually or in any combination; regarding (1) obtaining the digital content by the one or more application software at the smart phone; regarding (2) 
Moon teaches a smart phone method for wirelessly outputting, from a smart phone, at least part of digital content using, at least in part, one or more application software at the smart phone, the smart phone being a mobile and wireless information apparatus (see, e.g., Moon, Abstract, describing a portable intelligent communications device that includes a cellular telephone and a touch screen display provided with an area that displays informative meter icons; and Title and Claims 14-20, indicating corresponding methods), the smart phone including:
A touch sensitive screen interface (see, e.g., id.¸ Abstract and col. 1, lines 9-19, describing the portable intelligent communications device as comprising a computer-controlled touch screen display; and col. 3, lines 39-53, and Fig. 1, describing and illustrating a portable intelligent communications device comprising a touch screen display),
A processing unit with one or more embedded processors (e.g. id., col. 3, line 54, – col. 4, line 22, and Fig. 2, describing and illustrating the portable ,
Wireless communication circuitry (id., col. 4, lines 6-22, and Fig. 2, describing and illustrating the portable intelligent communications device as comprising a modem connected to a radio frequency transmitter/receiver unit that is connected to an antenna),
Memory or a storage unit (see, e.g., id., col. 3, line 63, – col. 4, line 1, and Fig. 2, describing and illustrating the portable intelligent communications device as comprising forms of memory including read only memory, flash memory, random access memory, and a bulk memory storage device such as a hard disk drive) for storing software that includes at least a portion of operating system software and at least a portion of the one or more application software, and wherein the one or more application software including at least one of an Internet browsing application, an email application, a document creation application, an audio application, a video application, or a digital imaging application, individually or in any combination (see, e.g., id., col. 2, lines 55-63, describing a device configured to run computer programs that are comparable to Windows-type software in the form of word processors, spreadsheets, and other communications software such as a web browser; col. 4, lines 23-33, describing embodiments in which the portable intelligent communications device runs standard Windows-based computer programs, such as Microsoft Word [an arrangement representing an operating system and application software]; col. 7, lines 8-16, indicating interface , and
Wherein execution of at least part of the software, by the processing unit of the portable device, facilitates the portable device to perform the smart phone method, comprising:
(1) Obtaining, by the one or more application software at the smart phone, the digital content (see, e.g., id., col. 4, line 45, – col. 5, line 19, and Fig. 3, describing user interaction with aspects of a displayed user interface and describing and illustrating the editor computer program as comprising a work area that include an image of a document that is being created or edited [indicating content obtained based on input from a user]);
(2) Displaying, by the one or more application software and over the touch sensitive screen interface of the smart phone, the digital content obtained in (1) (e.g., id., col. 5, lines 7-10, describing the work ;
(9) Receiving, by the one or more application software and via the touch sensitive screen interface of the smart phone, selection of an item or function control, which is provided on the touch sensitive screen interface of the smart phone, for wirelessly outputting of at least part of the digital content that is displayed in (2) on the touch sensitive screen interface of the smart phone; 
(10) generating, at the smart phone and using, at least in part, the one or more application software, output data for wirelessly outputting at the output device selected in (7), the output data being associated, at least in part, with the digital content displayed on the touch sensitive screen interface in (2), the generating of the output data being in response to having received, via the touch sensitive screen interface, the selection of the item or the function control in (9) (see, e.g., id., col. 5, lines 20-40, describing the graphical user interface of the portable intelligent communications device as designed to be operated by touch navigation and indicating embodiments in which a shape and size of control buttons and tabs are designed so that a human finger can select the appropriate control button; Figs. 3, 5, and 6, illustrating the graphical user interface of the editor computer program as comprising a “Print” button; and Abstract and col. 2, lines 43-46, ; and 
(11) wirelessly transmitting, via the wireless communication circuitry of the smart phone, the output data generated in (10) to a selected output device, and the wireless transmitting of the output data being subsequent to having received, via the touch sensitive screen interface of the smart phone, the selection of the item or the function control in (9) (see, e.g., id., Abstract and col. 2, lines 43-46, describing display of a “print status” in the graphical user interface [indicating functionality to print content]; and Figs. 3, 5, and 6, illustrating the graphical user interface of the editor computer program as comprising a “Printer” button.  Printing of an edited document from the described user interface, which would involve wireless transmission of print data related to the edited document from the portable intelligent communications device to a printer in some form, is obvious over these teachings in order to provide a functional user interface consistent with the noted disclosure).
Cromer and Moon are analogous art at least because they are from the same field of endeavor, referencing methods for printing digital content from portable devices, and with teachings directed toward wireless communication.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cromer and Moon and implement a smart phone method for wirelessly outputting digital content in which a smart phone includes a touch sensitive screen interface and a memory or storage unit for storing application software that includes at see, e.g., Moon, col. 1, line 21, – col. 2, line 12; and in view of the value of increased portability of and increased functionality at a single device well known in the art).  
However, Cromer as modified by Moon is silent regarding the wireless communication circuitry including one or more chips or chipsets that are compatible with at least a protocol within IEEE 802.11 wireless standards for establishing the wireless local area network communications and regarding the wireless communication circuitry being compliant, at least in part, with a protocol within IEEE 802.11 wireless standards for wireless communication.
Tracy teaches a method for wirelessly outputting, from a portable device, digital content (see, e.g., Tracy, Abstract, describing a portable shopping system with , the portable device including wireless communication circuitry including one or more chips or chipsets that are compatible with at least a protocol within IEEE 802.11 wireless standards for establishing wireless local area network communications, the wireless communication circuitry being compliant, at least in part, with a protocol within IEEE 802.11 wireless standards for wireless communication (see id., col. 4, line 62 – col. 5, line 11, describing a preferred embodiment in which the portable terminal communicates with a central host through a wireless radio communicating over a local area network employing a frequency-hopping communication system conforming to Draft D5 of IEEE proposed standard 802.11.  Note that the teachings anticipate the alternative language of the claim).
Tracy is analogous art at least because it is from the same field of endeavor, referencing methods for managing wireless devices, and with teachings directed toward networking relationships.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cromer, Moon, and Tracy and implement a smart phone method for printing digital content in which wireless communication circuitry includes one or more chips or chipsets that are compatible with at least a protocol within IEEE 802.11 wireless standards for establishing wireless local area network communications and the wireless communication circuitry is compliant, at least in part, with a protocol within IEEE 802.11 wireless standards for wireless communication in order to establish certain levels of bandwidth and security and in order to allow interoperability with devices using established protocols (see, e.g., Tracy, 
However, Cromer as modified by Moon and Tracy appears to be silent regarding wirelessly receiving device dependent parameters from the output device selected in (7), the wireless receiving is for facilitating the smart phone to generate device dependent output data that is specific to the output device selected in (7), and the device dependent parameters including at least one of language information, format information, duplex information, color space information, bit depth information, or resolution information corresponding to the output device selected in (7); regarding the generated device dependent output data being generated using the device dependent parameters wirelessly received from the output device in (8) and selected in (7), and the generated device dependent output data corresponds, at least in part, with the at least one of the language information, format information, duplex information, color space information, bit depth information, or resolution information, which is wirelessly received in (8) from the output device selected in (7), and the device dependent output data further being generated, at the smart phone, specifically for rendering at the output device selected in (7); and regarding the smart phone able to generate the device dependent output data in (10), without a need for a user of the smart phone to manually install or preinstall, at the smart phone, an output device driver for generating the device dependent output data specific to the output device.
Jini teaches a method for wirelessly outputting digital content (see, e.g., Jini Specification, p. 1, Introduction, describing a Jini system of Jini technology-enabled services and/or devices comprising different components and use of those components AR.2.1.1 Services, describing a service as an entity that can be used by a person, a program, or another service and describing printing a document as an example of a service; and pp. 17-20, AR.3 An Example, indicating wireless embodiments) comprising: wirelessly receiving, using wireless communication circuitry of a portable device (see Zimmerman, p. 572, Transport systems and service discovery, describing Jini as allowing devices to create spontaneous networks when plugged in to each other and describing plugging in as including two devices coming into wireless proximity; and see, e.g., Jini Specification, pp. 17-20, AR.3 An Example, describing an example in which a Jini technology-enabled printing service is used by a digital camera to print a high-resolution color image [indicating wireless communications]) device dependent parameters from a selected output device, the wireless receiving is for facilitating the portable device to generate device dependent output data that is specific to the selected output device, and the device dependent parameters including at least one of language information, format information, duplex information, color space information, bit depth information, or resolution information corresponding to the selected output device (see, e.g., id., pp. 5 and 6, AR.2.1.1 Services, describing members of a Jini system as federating to share access to services, describing services collected together for performance of a task, and describing services in a Jini system communicating with each other by using a service protocol; pp. 12-14, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating protocols in which a service provider communicates with a lookup service and a service object and service attributes are loaded into the lookup service, describing a service object as containing the AR.3.1.2 Joining the Lookup Service, describing service attributes in the example of a printer as including attributes that describe the printer, such as that it can print in color or black and white, what document formats it can print, possible paper sizes, and printing resolution [note that these teachings anticipate the alternative language of the claim]; pp. 14-16, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating a service object loaded into a client and the client invoking the service using the service object and describing embodiments in which a client uses peer lookup and acts as a lookup service by requesting services providers to register, having service providers register with the client, and selecting the services it needs from the registration responses it receives); and generating, at the portable device the device dependent output data for wirelessly outputting at the selected output device, the generated device dependent output data being generated using the device dependent parameters wirelessly received from the selected output device, and the generated device dependent output data corresponds, at least in part, with the at least one of the language information, format information, duplex information, color space information, bit depth information, or resolution information, which is wirelessly received in (8) from the output device selected in (7), and the device dependent output data further being generated, at the portable device, specifically for rendering at the output device selected in (7) (see, e.g., id., pp. 15 and 16, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating the client using the acquired service object to interact with the service and describing code movement from the AR.3.1.2 Joining the Lookup Service, describing the printer creating a service object and an array of attributes describing the printer, the attributes including attributes such as that the printer can print in color or black and white, what document formats the printer can print, possible paper sizes, and printing resolution [note that these teachings anticipate the alternative language of the claim]; and pp. 18 and 19, AR.3.2 Printing, describing the digital camera selecting a service object for a printing service and communicating directly with the printer, invoking the service object’s configure method to configure the printer such as by displaying a dialog box on the camera’s display with which the user may specify printer settings, and printing the image by calling the print method of the service object with the image as an argument, the service object performing any necessary preprocessing and sending configuration information and the image to the printer to be printed); wherein, having wirelessly received the device dependent parameters from the output device, the portable device is able to generate the device dependent output data without a need for a user of the portable device to manually install or preinstall, at the portable device, an output device driver for generating the device dependent output data specific to the selected output device (see Zimmerman, p. 572, Transport systems and service discovery, describing Jini as allowing devices to create spontaneous networks when plugged in to each other, describing plugging in as including two devices coming into wireless proximity, and describing a goal of Jini to eliminate driver installation; and see, e.g., Jini Specification, pp. 1 and 2, AR.1.1 Goals of the System, describing goals of Jini as including turning the network into a flexible, easily administered tool, providing users easy access to resources on the network while a user location may change, and simplifying network tasks and describing embodiments in which joining and leaving are automatic occurrences; pp. 12- 16, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating the client acquiring the service object to interact with the service and describing code movement from the service provider to the client as ensuring synchronization; and pp. 17-20, AR.3 An Example, describing the digital camera acquiring the service object for the printer and invoking the service object to print the image.  Such an arrangement of a computing client dynamically acquiring and using a service object to print to a specific printer represents generating device dependent output data without a need for a user to install or preinstall an output device driver for generating data specific to the output device as claimed).
Jini is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for managing wireless networked devices and with teachings directed toward printer attribute information.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cromer, Moon, Tracy, and Jini and implement a smart phone method for printing digital content in which device dependent parameters are wirelessly received from a selected output device, the wireless receiving is for facilitating a smart phone to generate device dependent output data that is specific to the selected output device, and the device dependent parameters including at least one of language information, format information, duplex information, color space information, bit depth information, or resolution information corresponding to the selected output device; in which the see, e.g., Zimmerman, p. 572, Transport systems and service discovery, and Jini Specification, pp. 1 and 2, AR.1.1 Goals of the System; and in view of the value of automation well known in the art).
Regarding Claim 2, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 1, wherein the selected output device is embodied as a printing device and the wireless output includes wireless printing, and wherein the output data generated in (10) is device dependent output data that is specific to the printing device (see, e.g., Cromer, col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising the printer transmitting a wireless reply signal including printer information and further comprising the printer transmitting an acknowledgment signal that it is capable of receiving wireless print data and receiving print data from the portable computer if the printer is capable of see, e.g., Jini Specification, pp. 15 and 16, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating the client using the acquired service object to interact with the service; pp. 17 and 18, AR.3.1.2 Joining the Lookup Service, describing the printer creating a service object and an array of attributes describing the printer; and pp. 18 and 19, AR.3.2 Printing, describing the digital camera selecting a service object for a printing service and communicating directly with the printer, invoking the service object’s configure method to configure the printer such as by allowing the user to specify printer settings, and printing the image by calling the print method of the service object with the image as an argument, the service object performing any necessary preprocessing and sending configuration information and the image to the printer to be printed); and the device dependent output data conforms, at least in part, to the device dependent parameters wirelessly received from the printing device; and wherein the wireless printing of digital content from the smart phone to a printing device available in the wireless local area network in (3) does not require a printer specific printer driver to be installed or preinstalled at the smart phone to generate a device dependent output data specific to the printing device for printing to the printing device (see Zimmerman, p. 572, Transport systems and service discovery, describing Jini as allowing devices to create spontaneous networks when plugged in to each other, describing plugging in as including two devices coming into wireless proximity, and describing a goal of Jini to eliminate driver installation; and see, e.g., Jini Specification, pp. 1 and 2, AR.1.1 Goals of the System, describing goals of Jini as including turning the network into a flexible, easily administered tool, providing users easy access to resources on the network while a user location may change, and simplifying network tasks and describing embodiments in which joining and leaving are automatic occurrences; pp. 12- 16, AR.2.3.1 Discovery and Lookup Protocols, describing and illustrating the client acquiring the service object to interact with the service and describing code movement from the service provider to the client as ensuring synchronization; and pp. 17-20, AR.3 An Example, describing the digital camera acquiring the service object for the printer and invoking the service object to print the image.  Such an arrangement of a computing client dynamically acquiring and using a service object to print to a specific printer represents an arrangement in which wireless printing does not require a printer specific printer driver to be installed or preinstalled to generate device dependent output data specific to the printing device as claimed.  However, see the related discussion of Claim 2 under 35 USC 112 above). 
Regarding Claim 4, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 1, wherein at least part of the wireless communication circuitry of the smart phone is compatible, at least partly, with at least part of a protocol within IEEE 802.11 standards for establishing the wireless local area network communication in (3) (see, e.g., Tracy, col. 4, line 62 – col. 5, line 11, describing a preferred embodiment in which the portable terminal communicates with a central host through a wireless radio communicating over a local area network employing a frequency-hopping communication system conforming to Draft D5 of IEEE proposed standard 802.11), and wherein wirelessly detecting, using the wireless communication circuitry of the smart phone, the one or more output devices in (4) further includes wirelessly searching, using the wireless communication circuitry of the smart phone, for one or more output devices that are available in the wireless local area network in (3); and wherein the list of one or more output devices in (5) corresponds with the one or more output devices found in the wireless search (see, e.g., Cromer, col. 5, lines 30-54, and Fig. 3, describing and illustrating the process comprising transmitting a wireless query signal to detect a presence of and establish a communications link with a printer located in a remote area and further comprising determining that the portable computer has received a wireless reply signal, which may involve the portable computer receiving a wireless reply signal from several printers; col. 5, lines 50-55, and Fig. 3, describing and illustrating the process further comprising a determination that the portable computer has received a wireless reply signal, which may include a wireless reply signal received by the portable computer from several printers, and further comprising a selection of one of the printers; and col. 5, lines 42-49, describing the process as including directions provided to a user and interactions with a user to discover printers; and col. 2, line 62, – col. 3, line 1, indicating user interaction with the portable computer and control over the described process.  Presentation of a printer list at the portable computer to allow selection of a printer is obvious over these teachings in order to allow implementation of the described process using established portable devices.  Note also that such an arrangement as described can be viewed as a search at least in the sense that the portable computer’s wireless query is associated with discovery of responding devices). 
Regarding Claim 5, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 4, wherein the smart phone further includes a graphical user interface over the touch sensitive screen interface and the item or function control is provided at the graphical user interface over the touch sensitive screen interface in (8) for the user selection (see, e.g., Moon, Figs. 3, 5, and 6, illustrating the graphical user interface of the editor computer program as comprising a “Print” button comprising an icon and the word “print.”  One of ordinary skill in the art would have been motivated to implement such graphical user interface features under the same rationale as provided in the discussion of Claim 1 above and further in order to clearly indicate a print function to a user).
Regarding Claim 6, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 4.  The same rationale of rejection provided above is applicable.  Cromer as modified by Moon, Tracy, and Jini further teaches the smart phone method of Claim 1, wherein the smart phone method further comprises obtaining authentication or security information at the smart phone for accessing services provided by the one or more output devices, wherein the establishing of the wireless local area network communication in (3) is subsequent to having obtained the authentication or the security information obtained at the smart phone (see Tracy, col. 4, line 62 – col. 5, line 11, describing a preferred embodiment in which the portable terminal communicates with a central host through a wireless radio communicating over a local area network employing a frequency-hopping communication system conforming to Draft D5 of IEEE proposed standard 802.11 and indicating that the standard provides benefits including security; and col. 6, lines 17-30, indicating architecture standards designed into the portable terminals and describing embodiments employing encryption technology or using a secure closed communication 
Regarding Claims 15 and 16, Cromer as modified by Moon, Tracy, and Jini teaches a mobile information apparatus corresponding to the methods of Claims 1 and 2.  Noting that discovering output devices can be viewed as detecting output devices and that the applied references teach applications to wireless printing, the same rationales of rejection provided above are applicable.
Regarding Claim 17, Cromer as modified by Moon, Tracy, and Jini teaches a mobile information apparatus corresponding to the method of Claim 2.  In view of the discussion of Claim 15 and noting that capability information as claimed can be viewed as comprised within the device dependent parameters discussed, the same rationale of rejection provided above is applicable.
Regarding Claim 19, Cromer as modified by Moon, Tracy, and Jini teaches a mobile information apparatus corresponding to the method of Claim 6.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cromer in view of Moon, Tracy, and Jini and in further view of Gladwin et al., U.S. Patent 7,512,671 B1 (issued Mar. 31, 2009) (hereinafter “Gladwin”).
Regarding Claim 3, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 1 as discussed above and further teaches the method wherein the device identification information includes at least a name, or capability information, or identification information, or security information, or device attribute information, individually or in any combination, related to the one or more output devices (see, e.g., Cromer, col. 6, lines 10-31, and Fig. 4, describing and illustrating a printer transmitting a wireless reply signal including a network address, server name, queue name, and physical location of the printer and further comprising the printer transmitting an acknowledgment signal that it is capable of receiving wireless print data.  Note that the described transmissions can be viewed as representing device information including a name, capability information, identification information, or device attribute information.  Note also that the teachings anticipate the alternative language of the claim).
However Cromer as modified by Moon, Tracy, and Jini is silent regarding the method wherein the one or more output devices is at least one of an audio output device, a speaker, a projection device, a display device, a monitor, a television, or a controller box connected to a television, individually or in any combination, and the output data includes audio data or video data, individually or in any combination; and wherein the wireless output of at least part of the digital content from the smart phone, 
Gladwin teaches a method for wirelessly outputting digital content (see, e.g., Gladwin, Abstract, describing a system with functionality enabling a plurality of wireless interface devices to be interfaced with a server over a radio link), wherein one or more output devices is at least one of an audio output device, a speaker, a projection device, a display device, a monitor, a television, or a controller box connected to a television, individually or in any combination, and the output data includes audio data or video data, individually or in any combination; and wherein wireless output of at least part of the digital content from a portable device, at a selected output device, includes at least one of wireless displaying, wireless projecting, or wireless playing, individually or in any combination (see, e.g., id., col. 43, lines 51-67, describing an embodiment in which a wireless interface device connects to a host computer and displays whatever is being displayed on the host computer such as by all screen images on the host computer being passed on to an LCD display on the wireless interface device.  Note that the teachings anticipate the alternative language of the Claim).
Gladwin is analogous art at least because it is from the same field of endeavor, referencing methods for outputting digital content, and with teachings directed toward wireless transmission of data between devices.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cromer, Moon, Tracy, Jini, and Gladwin and implement a smart phone method for outputting digital content in which one or more output devices is at least one of an audio see, e.g., Gladwin, col. 1, line 15, – col. 2, line 30; and in view of the value of transmission of multimedia information well known in the art).  
Regarding Claim 18, Cromer as modified by Moon, Tracy, and Jini and as further modified by Gladwin teaches a mobile information apparatus corresponding to the method of Claim 3.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 7-12, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cromer in view of Moon, Tracy, and Jini and in further view of Lapstun et al., U.S. Patent 7,062,651 B1 (issued Jun. 13, 2006) (hereinafter “Lapstun”).
Regarding Claim 7, Cromer as modified by Moon, Tracy, and Jini teaches the smart phone method of Claim 1 as discussed above and further teaches the method wherein the device identification information that is related to the one or more output devices wirelessly detected in (4) includes device identification information received from the one or more output devices, by the smart phone and over the wireless local area network communication wirelessly established in (3), and wherein the device identification information includes identification information related to the selected output device, the identification information including one or more of a brand name, a model, an identifier, a registration, or IP address information, individually or in any combination, associated with the one or more output devices (see, e.g., Comer, col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising the printer transmitting a wireless reply signal including a network address, server name, queue name, and physical location of the printer and further comprising the printer transmitting an acknowledgment signal that it is capable of receiving wireless print data [each representing various forms of identification information].  Note that the teachings anticipate the alternative language of the claim); and wherein the smart phone method further comprises: (a) accessing, using the wireless communication circuitry of the smart phone, one or more servers over a network, the one or more servers operated, at least in part, by a service provided over the network (see, e.g., id., col. 3, lines 16-25, and Fig. 1, describing and illustrating a data processing system comprising a server and devices connected to a hub using a local area network; and col. 3, lines 32-35, describing the portable computer and a printer coupled to the hub; and col. 5, lines 12-17, describing implementation of a physical layer that establishes a connection between the portable computer and a server computer using the highest performance connection technology); and (b) identifying the one or more output devices, using the received device identification information, wherein the list of one or more output devices provided in (5) on the touch sensitive screen interface for user selection corresponds with one or more output devices that are identified, and wherein the output device selected in (7) corresponds with an identified output device (see, e.g., id., col. 5, lines 30-55, and Fig. 3, describing and illustrating the process as comprising instances in which the portable computer receives a wireless reply signal from several printers and one of the printers is selected; col. 6, lines 10-31, and Fig. 4, describing and illustrating the additional process as further comprising the printer transmitting a wireless reply signal including various forms of identifying information; and col. 2, line 62, – col. 3, line 1, indicating user interaction with the portable computer and control over the described process.  Presentation of a printer list at the portable computer to allow selection of a printer is obvious over these teachings in order to allow implementation of the described process using established portable devices and selection of an arbitrary printer corresponds to transmission of identifying information). 
However, Cromer as modified by Moon, Tracy, and Jini is silent regarding registering the one or more output devices, using the received device identification information, as one or more registered output devices with the service, wherein listed output devices correspond with output devices registered with the service.
Lapstun teaches a method for outputting digital content (see, e.g., Lapstun, Abstract, describing a network registration protocol for registering a printer on a network connected to the printer and a registration server), comprising registering one or more output devices, using received device identification information, as one or more registered output devices with a service, wherein a provided list of one or more output devices corresponds to one or more output devices registered with the service (see id., Abstract and col. 1, lines 6-12, describing a network registration 
Lapstun is analogous art at least because it is from the same field of endeavor, referencing methods for managing printers within a network, and with teachings directed toward wireless networks.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cromer, Moon, Tracy, Jini, and Lapstun and implement a smart phone method for outputting digital content in which one or more output devices are registered using received device identification information as one or more registered output devices with a service such that a list of one or more output devices provided on a touch sensitive screen interface for user selection corresponds to one or more output devices that was registered with the service in order to allow user interaction with output devices in a secure manner by means of established device management techniques (see, e.g., Lapstun, Abstract; and in view of the value of registration well known in the art).  
Regarding Claim 8, Cromer as modified by Moon, Tracy, and Jini teaches a non-transitory computer readable recording medium corresponding to the methods of Claims 1 and 2 and Cromer as modified by Moon, Tracy, and Jini and as further modified by Lapstun teaches a non-transitory computer readable recording medium corresponding to the method of Claim 7.  Noting that a smart phone is a wireless information apparatus, that discovering output devices can be viewed as detecting output devices, 
Regarding Claim 9, Cromer as modified by Moon, Tracy, and Jini teaches a non-transitory computer readable recording medium corresponding to the method of Claim 1.  In view of the discussion of Claim 8, the same rationale of rejection provided above are applicable.
Regarding Claim 10, Cromer as modified by Moon, Tracy, and Jini teaches a non-transitory computer readable recording medium corresponding to the method of Claim 4.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 11, Cromer as modified by Moon, Tracy, and Jini teaches a non-transitory computer readable recording medium corresponding to the method of Claim 2.  In view of the discussion of Claim 8 and noting that capability information as claimed can be viewed as comprised within the device dependent parameters discussed, the same rationale of rejection provided above is applicable.
Regarding Claim 12, Cromer as modified by Moon, Tracy, and Jini and as further modified by Lapstun teaches a non-transitory computer readable recording medium corresponding to the method of Claim 7.  In view of the discussion of Claim 8, the same rationale of rejection provided above are applicable.
Regarding Claim 14, Cromer as modified by Moon and as further modified by Lapstun teaches a non-transitory computer readable recording medium corresponding to the method of Claim 7.  Noting that a registration protocol or transmission can be a non-transitory computer readable recording medium further wherein the service further shares at least part of the output device object received from the wireless information apparatus with other client devices that are distinct devices from the wireless information apparatus, the other client devices having appropriate security or authentication information to access the service, and subsequent to the other client devices accessing the service, the other client devices are operable for printing to the registered printer in (4) (see, e.g., Lapstun, col. 1, lines 6-20, describing a network registration protocol for registering a printer on a network and describing implementation in the context of allowing a large number of distributed users to interact with networked printers [indicating multiple users accessing registered printers]; and col. 13, line 49, – col. 14, line 25, describing a netpage network as comprising a distributed set of devices including netpage servers and netpage printers and describing the netpage registration server as recording relationships between objects and thereby authorizing various network activities based on authentication of users.  In view of these teachings, one of ordinary skill in the art would have been motivated to implement an arrangement in which a service shares at least part of an output device object received from the wireless information apparatus with other client devices that are distinct devices from the wireless information apparatus, the other client devices having appropriate security or authentication information to access the service, under the same rationale as 
Regarding Claim 20, Cromer as modified by Moon, Tracy, and Jini and as further modified by Lapstun teaches a mobile information apparatus corresponding to the method of Claim 7.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cromer in view of Moon, Tracy, Jini, and Lapstun and in further view of Gladwin.
Regarding Claim 13, Cromer as modified by Moon, Tracy, and Jini and in further view of Gladwin teaches a non-transitory computer readable recording medium corresponding to the method of Claim 3.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.

Response to Arguments
Regarding rejections under 35 USC 112, Applicant’s arguments filed October 7, 2021, have been fully considered but they are not persuasive.  Applicant argues on pages 42-45 of the Amendment (pages 23-25 of the Remarks) that the language of representative Claim 2 including “wherein the wireless printing of the digital content from the smart phone to a printing device … does not require a printer specific printer driver to be installed or preinstalled at the smart phone to generate a device dependent output data specific to the printing device” is supported by various statements in the specifications of parent applications 10/016223 and 10/053765.  Generally, these see, e.g., “driver,” Cambridge Dictionary, Computing, available at https://dictionary.cambridge.org/dictionary/english/driver [“a computer program that makes it possible for a computer to use other pieces of equipment such as a printer”]).  As the claims at issue recite providing device dependent output data that is generated specific to a selected output device, Applicant’s disclosures do not reasonably provide support for possession of providing device dependent output data specific for an output device without some software installed or preinstalled at an information apparatus generating the output data.

Regarding prior art rejections, Applicant's arguments filed October 7, 2021, have been fully considered but are largely moot in view of the new grounds of rejection.  Note that limitations regarding wirelessly receiving device dependent parameters, regarding generating device dependent output data that is specific to a selected output device, regarding the device dependent output data being generated using the device profile dependent parameters wirelessly received from the output device, and regarding generating the device dependent output data without a need for a user of a device to manually install or preinstall, at the device, an output device driver for generating the device dependent output data specific to the output device are rendered obvious over the newly provided references evidencing the Jini Architecture.  To the extent the arguments still apply given the new grounds of rejection, they are not persuasive.  
Applicant argues on pages 46-52 of the Amendment (pages 26-32 of the Remarks) that Cromer teaches away from amended Claim 1, arguing that Cromer does not teach receiving capability information or device dependent parameters, does not teach generated device dependent output data being generated using the device dependent parameters wirelessly received from the output device, and does not teach the smart phone able to generate the device dependent output data without a need to for a user to install or preinstall an output device driver for generating the device dependent output data specific to the output device because Cromer discusses use of a generic driver.  It is first noted that these limitations are rendered obvious over the teachings of the Jini Architecture in combination with the other applied references.  Further, Applicant’s arguments that use of a generic driver “teaches away” from the limitations at issue is inconsistent with a broadest reasonable interpretation of a claim 
Note that Applicant’s arguments on pages 52-62 of the Amendment (pages 32-42 of the Remarks) regarding Gao are moot in view of the teachings of the newly provided references evidencing the Jini Architecture, the prior art rejections no longer relying on the teachings of Gao, as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Moriyama et al., U.S. Patent Application 2002/0030846 A1 (published Mar. 14, 2002), teaching a printing control system in which a printer stores 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
1/5/2022




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174